Citation Nr: 0904284	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt o a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides, which were potentially 
impacted by the Veterans Court ruling in Haas v. Nicholson.  
As a consequence of the holding in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525), the VA Secretary rescinded the stay 
and directed the Board to resume adjudication of the 
previously stayed claims.  The Board's review of the 
Veteran's claim may now proceed.


FINDINGS OF FACT

1.	The information of record establishes that the Veteran did 
not serve in the Republic of Vietnam during the Vietnam 
Era; and thus exposure to herbicide agents in service is 
not presumed..

2.	The record evidence establishes that the Veteran does not 
have diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a March 2004 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In March 2004, VA sent the Veteran a VCAA notice letter, 
which requested that he complete and return an Authorization 
and Consent to Release Information form for Dr. Aquino, the 
physician listed on his claim form as having diagnosed the 
Veteran with diabetes mellitus, type II, and any other non-VA 
health care providers who may have treatment information.  A 
completed and returned release for is not associated with the 
claims folder and therefore VA was unable to obtain this 
information.  The Veteran was also informed in that letter 
that he could provide VA with an independently obtained copy 
of those records.  The Veteran chose not to do so.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be presumed for 
certain diseases, including diabetes mellitus, if a Veteran 
has been exposed to certain herbicide agents.  38 C.F.R. § 
3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  The VA General Counsel has determined 
that this regulatory definition, which permits certain 
personnel not actually stationed within the borders of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam; service on a deep 
water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a Veteran who served in the Republic 
of Vietnam during that period).  See VAOPGCPREC 27- 97.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam-era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

Military records indicate the Veteran served aboard the USS 
Richard E. Kraus, a destroyer, which was in the official 
waters of the Republic of Vietnam several times during the 
Vietnam Era.  The only indication in the record that the 
veteran ever went ashore into the Republic of Vietnam is his 
own April 2005 statement that he went ashore in early 1966 
for a few hours to take photographs.  This statement has not 
been corroborated and therefore is insufficient for purposes 
of establishing actual duty or visitation to Vietnam.

However, even if service in the Republic of Vietnam could be 
verified, the claim would still fail for failure to show a 
diagnosis of a current disability.  While the Veteran and his 
representative have referred to a diagnosis by Dr. Aquino, he 
has not produced those medical records or even returned a 
completed Authorization and Consent to Release Information 
form so that VA could obtain the records itself.  Without 
those medical records, there is no evidence that the Veteran 
currently has diabetes mellitus, type II.  

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing 
the claimant currently has the claimed disability).  In the 
absence of confirmed diagnosis of diabetes mellitus, type II, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.

The preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus, type 
II.  The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


